                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

LAURA M.,1                                                   )
                                                             )
                                   Plaintiff,                )
                                                             )
v.                                                           )         Civil Action No. 7:17-cv-436
                                                             )
NANCY A. BERRYHILL,                                          )
Acting Commissioner of Social Security,                      )
                                                             )
                                   Defendant.                )


                                                    ORDER

        For the reasons set forth in the accompanying Memorandum Opinion entered on this date,

it is hereby ORDERED that Laura M.’s motion for summary judgment is GRANTED in part,

the Commissioner’s motion for summary judgment is DENIED, and this case is REMANDED

to the Commissioner for further consideration.

                                                             Entered: March 22, 2019



                                                             Robert S. Ballou
                                                             Robert S. Ballou
                                                             United States Magistrate Judge




        1
            Due to privacy concerns, I am adopting the recommendation of the Committee on Court Administration
and Case Management of the Judicial Conference of the United States that courts use only the first name and last
initial of the claimant in social security opinions.
